Citation Nr: 1619582	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1988 and from July 1989 to August 1995, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 30 percent rating for dysthymic disorder.  

In January 2014, during the pendency of appeal, the RO increased the rating for dysthymic disorder to 70 percent, effective August 18, 2008.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded this case in April 2014 for additional development, including obtaining all outstanding VA and non-VA medical records, and scheduling the Veteran for a VA examination.  The RO subsequently associated VA treatment records with the claims file and obtained treatment records from the Veteran's private social worker.  In addition, the Veteran underwent a VA mental disorders examination in December 2013 and the examination report is associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire period of appeal, the service-connected dysthymic disorder is productive of a disability picture that more nearly approximates that of occupational and social impairment in most areas, and did not more nearly approximate total occupational and social impairment.





CONCLUSION OF LAW

For the entire period of appeal, the criteria for the assignment of a disability rating in excess of 70 percent for dysthymic disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2008, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Board notes that the Veteran has been represented by a Veteran's Service Organization throughout the adjudication of the claim, and there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in January 2009 and December 2013 to obtain medical evidence regarding the severity of the dysthymic disorder.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, including opinion on the level of occupational and social impairment of the Veteran.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders, including dysthymic disorder, reads as follows:  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2010.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for Dysthymic Disorder

The Veteran contends that her dysthymic disorder causes repeated panic attacks and makes her afraid to go to work.  She asserts that she misses work often, has difficulty remembering tasks at work, cannot find the motivation to do house chores, and does not have friends.  See the June 2010 statement.

The Board finds that for the entire period of appeal, the service-connected dysthymic disorder does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

VA treatment records indicate that the Veteran was seen for psychotherapy and medicine management.  In April 2008, the Veteran reported being quite depressed and had difficulty falling asleep, but noted that bupropion helped her energy and prevented crying spells.  She denied having suicidal or homicidal ideation, plan, or intent.  The Veteran's GAF score was 50.  In June 2008, she reported having a lot of stress due to fighting with her child's father about child support.  Her GAF score remained at 50.  In September 2008, the Veteran had difficulty remembering any pleasurable activities, but noted that she was choosing to organize her car and resume exercising, including walking and circuit training at the gym at work.  Her GAF score stayed at 50.  

In January 2009, the Veteran had a VA mental disorders examination.  She reported having no improvement in her symptoms since 1994, and that she "sometimes did not feel like going on."  She also reported having diminished interest and energy, being sad and crying on occasion, and having difficultly falling and staying asleep.  The examiner noted that the Veteran had never tried to kill herself and did not have panic attacks.  She took Wellbutrin and citalopram, which helped some.  The Veteran noted that she worked for food service at a prison, had been there eight years, and did not miss work because of psychiatric symptoms.  She stated that she lived with her 7-year-old son, did chores around the house, did not have any close friends, and went to church.  The examiner noted that the Veteran was somewhat anxious, withdrawn, and sad; her affect was appropriate; she had no impairment of any thought process or communication; and she had no delusions or hallucination.  Her remote and recent memory appeared to be adequate, and her insight and judgment appeared to be adequate.  The examiner found that the Veteran was capable of managing her own financial affairs.  He opined that the Veteran's occupational and social impairment was moderate and assessed a GAF score of 55.  

In February 2009, the Veteran's private social worker, E.A., submitted a statement indicating that the Veteran had participated in psychotherapy for the past twelve months, primarily on a weekly basis.  During that period, the Veteran demonstrated symptoms of major depression and dysthymia, including describing incidents of grossly inappropriate behavior toward individuals, and exhibiting a depressed mood and flat affect.  E.A. noted that the Veteran maintained her personal appearance but described an inability to clean her home.  The Veteran also showed the inability to be timely for her therapy appointments and was unable to follow through on treatment strategies.  The Veteran also reported a continuous history of being late for work that had recently resulted in disciplinary actions by her supervisor.  E.A. indicated that the Veteran had impairment in thinking and judgment, including negative obsessive thoughts and derogatory statements toward individuals over past incidents of trauma.  She had periodic suicidal thoughts but no plan.  E.A. stated that the Veteran's level of agitation and irritability had increased, and was tearful throughout most therapy sessions.

VA treatment records indicate that in August 2009, the Veteran called the VA suicide hotline and reported feeling overwhelmed and having a "meltdown," but that she felt better and was not going to hurt herself.  Her psychiatrist noted that the Veteran had run out of her citalopram a week prior and had some crying spells, more depression, and anxiety.  The next week, the Veteran had an appointment with her VA psychiatrist.  She stated that she had re-started the citalopram, but still felt tired most of the time.  She denied suicidal ideation, plan, and intent.  Her psychiatrist noted that her mood was depressed but doing better, and assessed a GAF score of 50.  In September 2009, the Veteran reported that she was "miserable" and was suspended at work due to a physical altercation that occurred between her and her ex-fiancé's wife (who worked with her at the prison).  Her GAF score was 45.

E.A. submitted another statement in June 2010, indicating that the Veteran was still seeing her for therapy.  She stated that the Veteran's symptoms fluctuated from moderate to severe, and that her mental statement also fluctuated with the primary mood being depressed.  E.A. noted that the Veteran had difficulty moving past a traumatic experience that occurred in 2006.  E.A. also stated that in 2009 the Veteran's suicidal ideation was atypical, and occasionally she had a verbal contract to not kill herself.  On one occasion, the Veteran called a suicide hotline.  The Veteran also reported that she was then currently on disciplinary action status at work for issues related to her inability to appropriately deal with symptoms of PTSD secondary to the traumatic experience of 2006.

In July 2010, the Veteran reported to her VA psychiatrist that she was terminated because of the altercation at work.  She stated she was looking forward to a new career path and had been approved for vocational rehab at the local community college.  In October 2010, the Veteran reported that she was happy to be in school but had anxiety about passing her classes.  In December 2010, the Veteran stated that she was too overwhelmed with school, so she dropped out of three classes.  She denied having suicidal or homicidal ideation.  

In March 2011, the Veteran reported that she was taking three classes, but the material was not registering and she could not remember how to do the math.  In August 2011, the Veteran reported having nightmares about two assaults during service.  She also reported symptoms of increased crying spells, anhedonia, "fog," and difficulty completing tasks.  She stated that she was enrolled in two summer school classes, and her symptoms were having a negative impact on her school work.  She denied having suicidal or homicidal ideation, plan, or intent.  

The Veteran had a military sexual trauma consultation in December 2011, but indicated in February 2012 that she could not enroll in the trauma education group due to her class schedule.  She reported in February that her mood was "down" and she had nightmares due to the military sexual trauma.  In December 2012, the Veteran stated that nothing helped make her feel better.  Her affect was broad and tearful, and her GAF score was 50.

In June 2013, the Veteran noted that she had completed community college and would transfer to a university to become a health educator.  She reported sleeping 5 hours per night because she stayed awake to study.  She also reported that she was eating healthier.  Her psychiatrist noted that her mood was overwhelmed and her affect was broad and tense.  Her GAF score continued to be a 50.

The Veteran was afforded another VA mental disorders examination in December 2013.  She reported that since her last romantic relationship, with her son's father, ended approximately eight years prior, she had not had a another relationship.  She stated that it had been approximately four years since she last had contact with any of her family members besides her 12-year-old son.  She denied having any friends or participating in any pleasurable activities.  The Veteran reported that she used to go to church but had not attended for three years because she could not afford the gas.  She stated that she had begun taking classes full-time at a university that semester and was working on a public health degree, but had difficulty with concentration and attention.  The Veteran described having chronic passive suicidal ideation, but denied having intent or plan, and noted that her son was a strong protective factor for her.  The examining psychologist reported that the Veteran's symptoms included depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner diagnosed persistent depressive disorder (dysthymia) with anxious distress, with persistent major depressive episode, severe.  The examiner found that the Veteran was capable of managing her own financial affairs, but that her depressive disorder caused occupational and social impairment with deficiencies in most areas.  Finally, the examiner noted that the Veteran's GAF score would be a 48, due to having serious depressive symptoms.

In December 2015, the Veteran told her VA psychiatrist that she was going to graduate in December 2015 as a health educator and was seeking an internship.

In February 2016, the Veteran reported being miserable, sensitive to noise, and irritated by everything.  She stated that she had "deep sadness, frozen, nothing to look forward to, crying spells, staying in bed."

The evidence shows that for the entire period of appeal the Veteran's dysthymic disorder has manifested by symptoms including depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and passive suicidal ideation.  The GAF scores assigned varied between a 45 and 55, indicative of moderate to severe symptoms, or moderate to severe difficulty in social, occupational, or school functioning.  See DSM-IV.  Treatment records indicate that for the entire period of appeal, the Veteran was consistently depressed and had difficulty in establishing and maintaining effective work and social relationships, but that she maintained her personal appearance and hygiene, graduated from college, maintained a relationship with her son, and is capable of managing her finances.  Such impairment warrants no more than a 70 percent disability rating.

Thus, for the entire period of appeal, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected dysthymic disorder.  The evidence establishes that the Veteran's dysthymic disorder does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9433.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was consistently found to display appropriate behavior.  She was also never found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

Furthermore, the symptoms the Veteran does have (social withdrawal, depression, anxiety, nightmares, etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  In spite of the Veteran's symptoms, she retained a relationship with her son and obtained a four-year college degree.  

The Board has considered that the Veteran called the suicide hotline in 2009 and has been noted to have passive suicide ideation.  The Board notes, however, that since the hotline call in 2009, the Veteran has consistently denied having suicidal plans or intent, and stated that her son was a strong motivator for keeping herself safe.  As such, the Board finds that the Veteran's suicidal ideation is  not of such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the entire period of appeal, the Board finds that the Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the dysthymic disorder that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and passive suicidal ideation are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability ratings for her level of impairment.  In other words, she did not have any symptoms from her service-connected dysthymic disorder that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A rating in excess of 70 percent for dysthymic disorder is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


